DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 505 in Fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, respectively, of U.S. Patent No. 10,393,782. 
Claims 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, respectively, of U.S. Patent No. 10,393,782.
Claims 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,393,782.
Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4, respectively, of U.S. Patent No. 10,393,782.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious over the patented claims.

Regarding claim 1, all the limitations of pending claim 1 are present in patented claim 1, except that the pending claim is directed “a computer program product, the computer program product comprising a computer readable storage medium having 
Therefore, pending claim 1 would have been obvious over the patented claim 1 to a person having ordinary skill in the art at the time of the Applicant’s invention.  The computer program product would have been obvious over the method of patented claim 1, because such product would allow for efficient implementation of the method of patented claim 1.
Regarding claims 2-11, the instant application claims add only limitations that are present in corresponding patented claims 2-11, as seen from the table below.  Therefore, pending claims 2-11 are obvious over corresponding patented claims 2-11 for the same reasons as claim 1.
Regarding claim 12, as can be seen from the table below, the limitations of pending claim 12 are present in patented claim 1, except that claim 12 specifies a “computer-implemented method,” that the method steps are performed “by a computer device,” and specifies that the second length is “different” rather than longer.  As noted above, with respect to claim 1, using a computer to perform the method would have been obvious for the well-known computational efficiency benefits, and a “different” length is anticipated by a “longer” length.  Therefore, pending claim 12 would have been 
Regarding claims 13-15, the instant application claims add only limitations that are present in patented claims 2-4, respectively.  Therefore, pending claims 13-15 are obvious over patented claims 2-4, respectively, for the same reasons as claim 12.
Regarding claim 16, as can be seen from the table below, the limitations of pending claim 12 are present in patented claim 1, except that claim 16 is directed to a system including a processor, a computer readable memory, and a computer readable storage medium; program instructions (to perform the method steps which are the same as those of patented claim), the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory.  These components all amount to basic computer components that would inevitably be present in any computer implementing the method of patented claim 1.    Claim 16 also specified that the second length is “different” rather than longer, but longer anticipates “different” as noted above.
Therefore, pending claim 16 would have been obvious over patented claim 1 to a person having ordinary skill in the art at the time of the Applicant’s invention.  Computer implementation of the method of patented claim 2, which would include use of a processor, a computer readable memory, and a computer readable storage medium with program instructions stored therein, would have had the obvious benefit of improved computational efficiency for performing the method. 
Regarding claim 17, it is implicit to patented claim 1 that a system comprising the first DUT structure and the second DUT structure exists, because without their presence it would be impossible to perform all the claimed method steps.
Regarding claim 18, the sets of structures in patented claim include the first and second through and open structures and, thus, implicitly act on a system including those structures.
Regarding claims 19 and 20, the instant application claims add only limitations that are present in patented claims 2 and 4, respectively.  Therefore, pending claims 19 and are obvious over corresponding patented claims 2 and 4, respectively for the same reasons as claim 16.

Instant Application
U.S. Patent No. 10,393,782
1. A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: measure first scattering parameters (S-parameters) of a first set of structures comprising a first device under test (DUT) structure; measure second S-parameters of a second set of structures comprising a second device under test (DUT) structure; determine a first electrical parameter of a first test device in the first DUT structure and a second electrical parameter of a modified version of the first test device in the second DUT structure based on a difference between results of calculations based on the first S-parameters and results of calculations based on the second S-parameters, wherein the first test device has a first length, the modified version of the first test device has a second length, and the second length is different than the first length.
measuring 
first scattering parameters (S-parameters) of a first test device with a first set of structures comprising a first device under test (DUT) structure, a first through structure, and a first open structure, the first through and the first open structures corresponding to the first DUT structure;  measuring second S-parameters of a modified version of the first test device a second set of structures comprising a second device under test (DUT) structure, a second through structure, and a second open structure, the second through and the second open structures corresponding to the second DUT structure;  determining a first electrical parameter of the first test device in the first DUT structure and a second electrical parameter of the modified version of the first test device in the second DUT structure based on the first and the second S-parameters; determining the first and second electrical parameters based on calculations based on a difference between results of calculations based on the first S-parameters and results of calculations based on the second S-parameters;  and storing the first and the second electrical parameters, wherein the first test device has a first length, the modified version of the first test device has a second length, and the second length is longer than the 
first length, the first DUT structure is sized to accept the first length of the first test device, and the second DUT structure is sized to accept the second length of the modified version of the first test device.
determine first admittance parameters (Y-parameters) of the first test device in the first DUT structure and second Y-parameters of the modified version of the first test device in the second DUT structure based on the first and the second S-parameters.
 2.  The method of claim 1, further comprising determining first admittance 
parameters (Y-parameters) of the first test device in the first DUT structure 
and second Y-parameters of the modified version of the first test device in the 
second DUT structure based on the first and the second S-parameters.
3. The computer program product of claim 1, further comprising program instructions executable by the computing device to: determine first admittance parameters (Y-parameters) of the first set of structures based on the first S-parameters; determine second Y-parameters of the second set of structures based on the second S-parameters; and determine the first and the second electrical parameters based on the first and the second Y-parameters.
determining first admittance 
parameters (Y-parameters) of the first set of structures based on the first S-parameters;  determining second Y-parameters of the second set of structures based on the second S-parameters;  and determining the first and the second electrical parameters based on the first and the second Y-parameters.
determine open-corrected Y-parameters of the first and the second DUT structures and first and second through structures corresponding to the first and second DUT structures based on the first and the second Y-parameters; determine open-corrected impedance parameters (Z-parameters) of the first and the second through structures based on the open-corrected Y-parameters; and determine the first and the second electrical parameters based on the open- corrected Y-parameters and the open-corrected Z-parameters.
4.  The method of claim 2, further comprising: determining open-corrected 
Y-parameters of the first and the second DUT structures and the first and the 
second through structures based on the first and the second Y-parameters;  
determining open-corrected impedance parameters (Z-parameters) of the first and the second through structures based on the open-corrected Y-parameters; and determining the first and the second electrical parameters based on the 
open-corrected Y-parameters and the open-corrected Z-parameters.
determine a difference between the open-corrected Z-parameters; and determine the first and the second electrical parameters based on the difference between the open-corrected Z-parameters
5.  The method of claim 4, further comprising: determining a difference 
between the open-corrected Z-parameters; and determining the first and the second electrical parameters based on the difference between the open-corrected Z-parameters.
6. The computer program product of claim 4, further comprising program instructions executable by the computing device to: determine a difference between admittances to ground in the first and the second through structures based on the open-corrected Z-parameters, wherein non-capacitive impedances to ground of padset parasitics in the first and the second through structures are approximated to a zero value; and determine the first and the second electrical parameters based on the difference between the admittances to ground.
determining a difference 
between admittances to ground in the first and the second through structures 
based on the open-corrected Z-parameters, wherein non-capacitive impedances to ground of padset parasitics in the first and the second through structures are approximated to a zero value; and determining the first and the second electrical parameters based on the difference between the admittances to ground.
7. The computer program product of claim 4, further comprising program instructions executable by the computing device to: determine a difference between admittances to ground in the first and the second through structures based on the open-corrected Z-parameters, wherein inductance parts of impedances to ground of padset parasitics in the first and the second through structures are approximated to a zero value; and determine the first and the second electrical parameters based on the difference between the admittances to ground.
7.  The method of claim 4, further comprising: determining a difference 
between admittances to ground in the first and the second through structures 
based on the open-corrected Z-parameters, wherein inductance parts of 
impedances to ground of padset parasitics in the first and the second through structures are approximated to a zero value; and determining the first and the second electrical parameters based on the difference between the admittances to ground.
8. The computer program product of claim 4, further comprising program instructions executable by the computing device to: determine a difference between impedances to ground in the first and the second through structures based on the open-corrected Z-parameters; and determine the first and the second electrical parameters based on the difference between the impedances to ground.
f claim 4, further comprising: determining a difference 
between impedances to ground in the first and the second through structures based on the open-corrected Z-parameters; and determining the first and the second electrical parameters based on the difference between the impedances to ground.
 wherein: the first test device comprises a first capacitor having a first length; and the modified version of the first test device comprises a second capacitor having a second length different than the first length but otherwise identical to the first capacitor.
9.  The method of claim 1, wherein: the first test device comprises a first capacitor having a first length; and the modified version of the first test device comprises a second capacitor having a second length different than the first length but otherwise identical to the first capacitor.
10. The computer program product of claim 9, wherein: the first capacitor comprises a first vertical natural capacitor (VNCAP); and the second capacitor comprises a second vertical natural capacitor (VNCAP).
10.  The method of claim 9, wherein: the first capacitor comprises a first vertical natural capacitor (VNCAP); and the second capacitor comprises a second vertical natural capacitor (VNCAP).
11. The computer program product of claim 10, wherein: the first VNCAP has a first width; and the second VNCAP has a second width equal to the first width.
11.  The method of claim 10, wherein: the first VNCAP has a first width; and the second VNCAP has a second width equal to the first width.
 measuring, by a computer device, first scattering parameters (S-parameters) of a first set of structures comprising a first device under test (DUT) structure; measuring, by the computer device, second S-parameters of a second set of structures comprising a second device under test (DUT) structure; determining, by the computer device, a first electrical parameter of a first test device in the first DUT structure and a second electrical parameter of a modified version of the first test device in the second DUT structure based on a difference between the results of calculations based on the first S-parameters and results of calculations based on the second S-parameters, wherein the first test device has a first length, the modified version of the first test device has a second length, and the second length is different than the first length.
measuring 
first scattering parameters (S-parameters) of a first test device with a first set of structures comprising a first device under test (DUT) structure, a first through structure, and a first open structure, the first through and the first open structures corresponding to the first DUT structure;  measuring second S-parameters of a modified version of the first test device with a second set of structures comprising a second device under test (DUT) structure, a second through structure, and a second open structure, the second through and the second open structures corresponding to the second DUT structure;  determining a first electrical parameter of the first test device in the first DUT structure and a second electrical parameter of the modified version of the first test device in the second DUT structure based on the first based on a difference between results of calculations based on the first S-parameters and results of calculations based on the second S-parameters;  and storing the first and the second electrical parameters, wherein the first test device has a first length, the modified version of the first test device has a second length, and the second length is longer than the 
first length, the first DUT structure is sized to accept the first length of the first test device, and the second DUT structure is sized to accept the second length of the modified version of the first test device.
determining first admittance parameters (Y-parameters) of the first test device in the first DUT structure and second Y-parameters of the modified version of the first test device in the second DUT structure based on the first and the second S-parameters.
etermining first admittance 
parameters (Y-parameters) of the first test device in the first DUT structure 
and second Y-parameters of the modified version of the first test device in the 
second DUT structure based on the first and the second S-parameters.

determining first admittance parameters (Y-parameters) of the first set of structures based on the first S-parameters; determining second Y-parameters of the second set of structures based on the second S-parameters; and determining the first and the second electrical parameters based on the first and the second Y-parameters
   3.  The method of claim 1, further comprising: determining first admittance 
parameters (Y-parameters) of the first set of structures based on the first S-parameters;  determining second Y-parameters of the second set of structures based on the second S-parameters;  and determining the first and the second electrical parameters based on the first and the second Y-parameters.
15. The computer-implemented method of claim 13, further comprising:
determining open-corrected Y-parameters of the first and the second DUT structures and first and second through structures corresponding to the first and second DUT structures based on the first and the second Y-parameters; determining open-corrected impedance parameters (Z-parameters) of the first and the second through structures based on the open-corrected Y-parameters; and determining the first and the second electrical parameters based on the open- corrected Y-parameters and the open-corrected Z-parameters.

determining open-corrected 
Y-parameters of the first and the second DUT structures and the first and the 
second through structures based on the first and the second Y-parameters;  
determining open-corrected impedance parameters (Z-parameters) of the first and the second through structures based on the open-corrected Y-parameters;  and determining the first and the second electrical parameters based on the 
open-corrected Y-parameters and the open-corrected Z-parameters.

a processor, a computer readable memory, and a computer readable storage medium; program instructions to measure first scattering parameters (S-parameters) of a first set of structures comprising a first device under test (DUT) structure; program instructions to measure second S-parameters of a second set of structures comprising a second device under test (DUT) structure; program instructions to determine a first electrical parameter of a first test device in the first DUT structure and a second electrical parameter of a modified version of the first test device in the second DUT structure based on a difference between results of calculations based on the first S-parameters and results of calculations based on the second S-parameters, wherein the first test device has a first length, the modified version of the first test device has a second length, and the second length is different than the first length, and the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory.

17. The system of claim 16, further comprising: the first DUT structure; and the second DUT structure.

18. The system of claim 17, further comprising: a first through structure; a first open structure; a second through structure; and a second open structure.
measuring 
first scattering parameters (S-parameters) of a first test device with a first set of structures comprising a first device under test (DUT) structure, a first through structure, and a first open structure, the first through and the first open structures corresponding to the first DUT structure;  measuring second S-parameters of a modified version of the first test device with a second set of structures comprising a second device under test (DUT) structure, a second through structure, and a second open structure, determining a first electrical parameter of the first test device in the first DUT structure and a second electrical parameter of the modified version of the first test device in the second DUT structure based on the first and the second S-parameters; determining the first and second electrical parameters based on calculations based on a difference between results of calculations based on the first S-parameters and results of calculations based on the second S-parameters;  and storing the first and the second electrical parameters, wherein the first test device has a first length, the modified version of the first test device has a second length, and the second length is longer than the 
first length, the first DUT structure is sized to accept the first length of the first test device, and the second DUT structure is 
determine first admittance parameters (Y-parameters) of the first test device in the first DUT structure; and determine second Y-parameters of the modified version of the first test device in the second DUT structure based on the first and the second S-parameters.
2.  The method of claim 1, further comprising determining first admittance 
parameters (Y-parameters) of the first test device in the first DUT structure 
and second Y-parameters of the modified version of the first test device in the 
second DUT structure based on the first and the second S-parameters.
20. The system of claim 19, further comprising program instructions to: determine open-corrected Y-parameters of the first and the second DUT structures and first and second through structures based on the first and the second Y-parameters; determine open-corrected impedance parameters (Z-parameters) of the first and the second through structures based on the open-corrected Y-parameters; and determine the first and the second electrical parameters based on the open- corrected Y-parameters and the open-corrected Z-parameters.
determining open-corrected 
Y-parameters of the first and the second DUT structures and the first and the 
second through structures based on the first and the second Y-parameters;  
determining open-corrected impedance parameters (Z-parameters) of the first and the second through structures based on the open-corrected Y-parameters; and determining the first and the second electrical parameters based on the 
open-corrected Y-parameters and the open-corrected Z-parameters.


Allowable Subject Matter
Claims 1-20 would be allowable if amended to overcome the non-statutory double patenting rejections, set forth in this Office action, or by appropriate filing of a terminal disclaimer to obviate said rejections.
Claim 1 is allowable over the prior art primarily for the inclusion of “determine a first electrical parameter of a first test device in the first DUT structure and a second electrical parameter of a modified version of the first test device in the second DUT structure based on a difference between results of calculations based on the first S-parameters and results of calculations based on the second S-parameters” and “wherein the first test device has a first length, the modified version of the first test device has a second length, and the second length is different than the first length” in combination with the remaining limitations of the claim. 
Degerstrom et al. (US PGPub 20110298476 –cited in IDS) teaches measuring S-parameters of an open structure, a through structure, and a DUT structure. However, Degerstrom does not disclose the modified version of the first test device and thus cannot even suggest making a determination of electrical parameters based on a difference between the first and second S-parameters.
Fujii et al. (US PGPub 20100017669 – cited in IDS), Kamitani (US PGPub 20070030012 –cited in IDS), and Agilent ("De-embedding and Embedding S-Parameter Networks Using a Vector Network Analyzer” - cited in IDS) demonstrate that taking S-
Shlepnev (US PGPub 20110178748 –cited in IDS) teaches measuring S-parameters for two through line segments of different lengths. Shlepnev also teaches SOLT calibration of a vector network analyzer for measurement of the S-parameters of the two line segments (para. [0011]). This certainly indicates at least the first set of structures and possibly suggests the second as well. However, Shlepnev does not teach “determining the first and second electrical parameters based on calculations based on a difference between the results of calculations based on the first S-parameters and results of calculations based on the second S-parameters.”
Yechuri (US Pat 6560567 – cited in IDS) teaches that a selected DUT is modified by altering its W/L dimensions (col. 10, lines 19-24) and teaches using difference between first and second frequency responses represented by S-parameter plots. These do not appear to correspond to the first and second S-parameters as claimed in claim 1 and, while differences between results of calculation based on the first S-parameters are used (e.g. differences in capacitances), the differences do not appear to be used to calculate first and second electrical parameters (i.e. first and second capacitances are determined, but not using the difference, rather a difference in the capacitances is determined).

Takayama et al. (“A De-Embedding Method Using Different-Length Transmission
Lines for mm-Wave CMOS Device Modeling”) discloses a de-embedding method for S-parameter measurements, which uses two transmission lines of different length using a model that can be used for other DUTs like transistors, capacitors, and inductors.  However, Takayama does not teach “determine a first electrical parameter of a first test device in the first DUT structure and a second electrical parameter of a modified version of the first test device in the second DUT structure based on a difference between results of calculations based on the first S-parameters and results of calculations based on the second S-parameters.”
Claims 12 and 16 include essentially the same limitations indicated with respect to claim 1 and are allowable over the prior art for the same reasons.
Claims 2-11, 13-15, and 17-20 each depend on one of claims 1, 12, and 16, and are allowable over the prior art for at least the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM R CASEY/Examiner, Art Unit 2862        

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862